AO 450 (Rev. 01/09) Judgment in a Civil Action


                                      UNITED STATES DISTRICT COURT
                                                            for the

                                                 District of South Carolina

Daniel Pistone, M.D.,                                 )
themselves and all others similarly situated,         )
       Plaintiff,                                     )        CA 4:17-cv-02206-DCC-KDW
                                                      )
v.                                                    )
                                                      )
Stat MD, LLC; Harry Gore; Ginger Gore,                )
      Defendants.                                     )



                                   DEFAULT JUDGMENT IN A CIVIL ACTION

The court has ordered that (check one):
’ the plaintiff (name)__________________ recover from the defendant (name)______________ the amount of
___________dollars ($______), which includes prejudgment interest at the rate of _____%, plus
postjudgment interest at the rate of _____%, along with costs.
’ the plaintiff recover nothing, the action be dismissed on the merits, and the defendant (name) _______
recover costs from the plaintiff (name)________________.
U other: Default Judgment is entered in favor of Plaintiff, Daniel Pistone, M.D., against Defendant, Stat
MD, LLC, in the total amount of Eighty-Six Thousand Two Hundred Fifty and 00/100 dollars
($86,250.00) , plus post-judgment interest at the rate of 2.48 %.

This action was (check one):
’ tried by a jury with Judge______________presiding, and the jury has rendered a verdict.
’ tried by Judge______________without a jury and the above decision was reached.

U decided by the Honorable Donald C. Coggins, Jr., United States District Judge, who grants plaintiff’s
Motion for Default Judgment.

                                                            CLERK OF COURT, Robin L. Blume
March 29, 2019                                              By: s/Leah Suttles, Deputy Clerk
